935 F.2d 269
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul E. ARNOLD, Plaintiff-Appellant,v.CONSOLIDATED RAIL CORP., Defendant-Appellee.
No. 90-3835.
United States Court of Appeals, Sixth Circuit.
June 6, 1991.

Before KEITH and MILBURN, Circuit Judges, and COHN, District Judge.*
PER CURIAM:


1
Paul E. Arnold ("plaintiff") appeals from the district court's September 7, 1990, order granting defendant Consolidated Rail Corporation's motion to dismiss for lack of subject matter jurisdiction.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable Nicholas J. Walinski, Senior United States District Judge for the Northern District of Ohio, for the reasons set forth in his September 7, 1990, Opinion and Order.  We note that even if the railroad tracks on which plaintiff worked were not a "marine railway," the finding that they were inside the dock facility area which adjoins navigable waters was sufficient to meet the situs requirement.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation